WALKER, J.
This case bas twice before been in this court; and the decisions heretofore made must be the law of it, until it is finally disposed of. The facts of the case are now, in every material particular, the same which were presented in the previous bills of exceptions; and an affirmance of the judgment of the court below is inevitable.
The fact that the room in which the gaming occurred, was used by one of the proprietors of the store, a single man, engaged in the business of the store, as a bed-room, and was used for no other pui’pose, does not so disconnect that room from the adjoining room, in which a public store was kept, as to take it out of the prohibition which, prima facie, extends to the entire house, made a public house by the fact that a store was kept in it. — See Huffman v. The State, 29 Ala. 40; S. C., 28 Ala. 48. To the opinion in this case, as reported in 29 Ala., we refer for an explanation of the position which we feel constrained by the decisions of our predecessors to occupy in reference to the question involved in this and similar cases.
The judgment of the court below is affirmed.